ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_04_FR.txt. OPINION DISSIDENTE DE MM. BADAWI, VICE-PRESIDENT,
BASDEVANT, HSU MO, ARMAND-UGON, MORENO
QUINTANA, JUGES

Nous regrettons de ne pouvoir nous rallier à l’avis de la Cour
et nous croyons devoir exposer l’essentiel des motifs de notre
dissentiment.

*
* *

La Cour a utilement précisé le sens qu’elle attache à la question
qui lui a été posée par l’Assemblée générale.

Tout d’abord elle a énoncé qu’elle entendait celle-ci comme se
référant à l’audition, par le Comité du Sud-Ouest africain, de per-
sonnes ayant présenté des pétitions écrites. Cette précision est utile
car dans les débats au sein du Comité du Sud-Ouest africain et de
la Quatrième Commission, certains ont traité de ce qu’on a appelé :
pétition orale.

Nous nous placerons sur le même terrain que la Cour, celui de
l'audition d’une personne ayant antérieurement et régulièrement
présenté une pétition écrite. Nous ferons seulement, à ce propos,
une observation. Si l’on estime que l'octroi d’une audience à celui
qui a présenté une pétition écrite est incompatible avec l'avis de
1950, il en sera de même et à plus forte raison de l'autorisation de
présenter une pétition orale. Si, au contraire, l’audition de celui
qui a présenté une pétition écrite est déclarée conforme à l’avis de
1950, cette opinion laissera ouverte la question de savoir s’il est
compatible avec ledit avis d'autoriser la présentation d’une pétition
orale.

D'autre part, il est énoncé dans les motifs du présent avis — sans
que cela soit repris dans le dispositif — que, bien que la question
soumise à la Cour ait expressément trait à des audiences à accorder
par le Comité du Sud-Ouest africain, la Cour interprète cette ques-
tion comme ayant pour objet de déterminer si l Assemblée générale
des Nations Unies est habilitée en droit à autoriser le Comité à
accorder des audiences à des pétitionnaires. Nous acceptons cette
interprétation qui nous paraît découler de la circonstance que, le
Comité ayant prié l’Assemblée générale de décider si les demandes
d'audience présentées par des pétitionnaires étaient recevables
devant le Comité, l’Assemblée générale, en présence de cette de-
mande, a jugé opportun d'obtenir l’avis de la Cour.

*
* *

La requête adressée à la Cour le 19 décembre 1955, pour énoncer
la question posée, se réfère et se réfère uniquement à la conformité

41
6x OPINION DISSIDENTE (AVIS DU I VI 56)

à l'avis de 1950 d’une décision accordant audience à des pétition-
naires. « Le Comité du Sud-Ouest africain ... se conformerait-il à
l'avis consultatif ... [de 1950], en accordant des audiences à des
pétitionnaires...? » C’est donc la conformité à l’avis de 1950 qui doit
être appréciée, rien de plus. La question posée est, en cela, énoncée
en termes précis, ainsi que l'exige l’article 65, paragraphe 2, du
Statut. On comprend que l’Assemblée générale ait posé la question
sur ce terrain puisqu'elle avait antérieurement adopté l’avis de la
Cour comme base de son action. Ce faisant, elle a posé à la Cour
une question juridique.

C’est donc dans l’avis de 1950 que la Cour doit rechercher les
éléments de sa réponse.

L'Assemblée générale ne lui a pas demandé de les chercher dans
des éléments de fait ou de droit étrangers à cet avis, notamment en
l'attitude de |’Union sud-africaine, ni de faire état du refus de
celle-ci de se prêter à l'exercice de la surveillance par les Nations
Unies. La demande d’avis ne fait aucune allusion à cette attitude
et à ce refus. Ces faits sont postérieurs. à l’avis de 1950 qui s’est
borné à décrire la situation juridique à la lumière des données exis-
tant alors : ces faits ne peuvent donc pas fournir des éléments d’ap-
préciation pour déterminer le sens et la portée de cet avis.

La résolution qui énonce la demande d’avis fait deux allusions à
la résolution 749 A (VIII), une première fois, dans son préambule,
pour indiquer une fonction conférée au Comité du Sud-Ouest
africain, une seconde fois, dans son dispositif pour qualifier ce
Comité. Il n’y a rien là qui énonce ou implique l'intention del’ Assem-
blée générale de demander à la Cour, appelée à déterminer le sens
et la portée de son avis de 1950, de se référer à toutes les énoncia-
tions de la résolution 749 A (VIII), spécialement à celles concernant
l'attitude de l’Union sud-africaine, son refus de coopérer à l’exercice
de la surveillance et les sentiments de l’Assemblée générale à cet
égard. Les faits ainsi constatés et les regrets exprimés à leur égard
dans la résolution 749 A (VIIT) ne sont pas repris dans la demande
d'avis : il n’y est pas énoncé que la Cour doive elle-même constater
lesdits faits, encore moins les apprécier, pour arriver à se faire une
opinion sur la conformité à son avis de 1950 de l'octroi d’audiences
à des pétitionnaires.

Au surplus, il n'apparaît pas comment une résolution adoptée
en 1953 par l’Assemblée générale pourrait aujourd’hui, par sa
référence à des faits postérieurs audit avis, éclairer la Cour sur le
sens et la portée de l’avis émis par elle en 1950: or c’est cela qui
est aujourd’hui en cause.

42
62 OPINION DISSIDENTE (AVIS DU I VI 56)

Il est à remarquer d'ailleurs que c’est seulement dans l’hypotheése
où l’on a constaté qu'une exacte interprétation de l'avis de 1950
conduit à déclarer l’audition de pétitionnaires incompatible avec
ledit avis qu’on peut se demander si le refus de l’Union sud-africaine
de se prêter à l'exercice de la surveillance constitue un élément
nouveau de nature à justifier néanmoins cette audition. Ce serait
la non plus s'attacher au sens de l’avis de 1950, non plus rechercher
si l'audition de pétitionnaires est compatible ou non avec cet avis,
ce qui est une question purement juridique, de nature, à ce titre,
à être posée à la Cour, mais se demander s’il y a, dans le fait dudit
refus, un motif qui justifierait l'autorité de surveillance à se départir
à ce sujet de Pobservation de Pavis de 1950. Une telle question
peut se poser, mais les considérations propres à inspirer la réponse
à lui donner dépassent l’ordre juridique, elles comportent des
éléments politiques dont l'appréciation ne relève pas de la Cour,
et cette question ne lui a pas été posée.

S'en tenir à la question posée et telle qu’elle a été énoncée quand
elle l’a été en termes précis est conforme à la nature des choses et
au rôle respectif de l’Assemblée générale qui pose la question et
de la Cour appelée à y répandre. C'est ainsi qu’a procédé la Cour
dans Vaffaire relative cv» Conditions de l'admission d’un État aux
Nations Unies (C °. |. Recueil 1947-1948, p. 61). Nous répéterions
volontiers aujourd'hui ce que la Cour a dit alors, à savoir qu'elle
«n'a point à s'arrêter aux mobiles qui ont ou inspirer la demande
d'avis ».

*
* *

x

La réponse à la question actuellement posée à la Cour devant
être recherchée dans l'avis de 1950, il y a lieu de rechercher les
éléments propres à déterminer cette réponse dans les énonciations
de cet, avis, dans ce qui peut en faire apparaître l'esprit ainsi que
dans les références qu'il comporte.

En réponse à la première question alors posée à la Cour, l'avis
de 1950 énonce « que le Sud-Ouest africain est un territoire soumis
au Mandat international assumé par l'Union sud-africaine le
17 décembre 1920 ». Le dispositif de l'avis constate ici le main-
tien de la situation antérieurement existante.

. Interrogée, en second lieu, sur le maintien et, éventuellement,
la consistance des obligations internationales de l’Union sud-
africaine en vertu du Mandat pour le Sud-Ouest africain, la Cour
a, pour répondre à cette question, retenu, soit dans les citations
sur lesquelles elle s'appuie, soit dans les considérations directement
énoncées par elle, des expressions telles que : « continuer à admi-

43
63 OPINION DISSIDENTE (AVIS DU I VI 56)

nistrer les territoires sous Mandat conformément aux obligations
contenues dans les divers Mandats », « continuera à administrer
le Territoire en se conformant scrupuleusement aux obligations
du Mandat », « maintenir le statu quo et de continuer à admi-
nistrer le Territoire dans l'esprit du Mandat existant », « recon-
naissance par le Gouvernement de l’Union de la continuation
de ses obligations en vertu du Mandat». Passant ensuite à
Vobligation pour la Puissance mandataire de se soumettre à
la surveillance, l'avis, dans ses motifs, reprend cette idée de
continuité et de maintien quand il dit: «On ne saurait ad-
mettre que l'obligation de se soumettre à la surveillance aurait
disparu » par suite de la disparition du Conseil de la Société des
Nations, ce qui, avec d’autres considérations qu’il est inutile de
retenir ici, conduit la Cour «a la conclusion que l’Assemblée
générale des Nations Unies est fondée en droit 4 exercer les
fonctions de surveillance qu’exercait précédemment la Société des
Nations ... et que l’Union sud-africaine a l’obligation de se prêter »
a cette surveillance : la Cour parle encore de « fonctions de sur-
veillance exercées par la Société des Nations » et « reprises par les
Nations Unies ». ;

Cette idée de continuité, de maintien se retrouve en ce que
l'avis voit, dans le droit de pétition admis par le Conseil de la
Société des Nations, un « droit acquis par les habitants du Sud-
Ouest africain », droit que Davis considère comme « maintenu »
par l’article 80 de la Charte.

La même idée se retrouve, plus clairement encore, lorsque,
rencontrant le fait de la substitution des Nations Unies à la Société
des Nations pour l'exercice de la surveillance, l’avis en tire cette
conséquence : «le degré de surveillance à exercer par l’Assemblée
générale ne saurait donc dépasser celui qui a été appliqué sous
le régime des Mandats et devrait être conforme, autant que pos-
sible, à la procédure suivie en la matière par le Conseil de la Société ».
Formule qui correspond exactement à la proposition ci-dessus
rappelée selon laquelle «les fonctions de surveillance exercées
par la Société des Nations seraient reprises par les Nations
Unies ».

En harmonie avec ces considérations exposées dans ses motifs
l'avis énonce, dans son dispositif, que «l’Union sud-africaine
continue à être soumise » à ses obligations de Puissance manda-
taire, tant de fond que pour l'exercice de la surveillance.

Nombreuses sont ainsi les énonciations de l'avis qui expriment
l'idée du maintien du régime antérieur quant à la condition du
Territoire du Sud-Ouest africain, aux obligations internationales
de l’Union sud-africaine comme Puissance mandataire et à l’exer-
cice de la surveillance.

44
64 OPINION DISSIDENTE {AVIS DU I VI 56)

Cette constatation est-elle confirmée par l’esprit de l’avis de
1950 ?

*
* *

L'esprit de l'avis qui peut guider dans son interprétation et,
par suite, dans la réponse à donner à la question de conformité
à cet avis actuellement soumise à la Cour se dégage de la considé-
ration de son but et des circonstances dans lesquelles il a été
demandé et émis.

Le but de l'avis de 1950 a été de répondre aux questions alors
posées à la Cour par l’Assemblée générale. Ces questions se référaient
à la condition du Territoire du Sud-Ouest africain et aux obligations
de l'Union sud-africaine. Il s’agissait de déterminer ici et 14 si la
situation antérieure était maintenue. La Cour a répondu par
Paffirmative.

L’ Assemblée générale n’avait pas demandé à la Cour de rechercher
et de dire si l’Assemblée générale avait ici quelque rôle à remplir,
dans quelle mesure et de quelle fagon. La Cour n’a rencontré cette
question que d’une façon incidente, parce que reconnaître le
maintien du Mandat et des obligations correspondantes à la charge
de l’Union sud-africaine pouvait se heurter à une objection tirée
de la disparition de : organe de surveillance, le Conseil de la Société
des Nations. C’est alors que la Cour a relevé l'importance « de
soumettre à une surveillance internationale l’administration des
territoires sous Mandat ». Mais elle ne s’est pas attachée à déter-
miner alors quels devaient être les pouvoirs de l'autorité de
surveillance. Elle recherchait seulement si, après disparition de la
Société des Nations, il existait encore une autorité internationale
qualifiée pour exercer cette fonction de surveillance. Elle l’a trouvée
dans l’Assemblée générale des Nations Unies et elle s’est arrêtée à
cette solution sur ‘la base des dispositions de la Charte, sans, pour
cela, avoir a préciser les pouvoirs dont avait été investi le Conseil
de la Société des Nations ni à faire appel à l’idée d’un transfert à
l’Assemblée générale des pouvoirs du Conseil de la Société des
Nations. Les dispositions de la Charte ont suffi à la Cour pour donner
satisfaction à l'idée première dont elle partait, la nécessité du
maintien de la fonction de surveillance, c’est-à-dire, une idée de
continuité.

La situation en face de laquelle on se trouvait lorsque l’avis de
1950 a été demandé et émis était celle résultant de la disparition
de ia Société des Nations, de l'extinction du Pacte en vertu duquel
le Mandat sur le Sud-Ouest africain avait été conféré à l’Union sud-
africaine. Cette situation faisait surgir la question : le Mandat
subsistait-il et quelles étaient à cet égard les obligations de l'Union
sud-africaine ? C’est à cette question que la Cour était appelée à

45
65 OPINION DISSIDENTE (AVIS DU I VI 56)

répondre et elle a répondu, pour l'essentiel, dans le sens non du
changement mais de la continuité.

Un élément important de la situation alors existante a été relevé
à plusieurs reprises par la Cour dans les motifs de son avis : c’est
la volonté exprimée par l’Union sud-africaine de se considérer
comme continuant l’exercice de son Mandat, de continuer à admi-
nistrer le Territoire conformément aux dispositions du Mandat
et à soumettre des rapports à l'Organisation des Nations Unies.

Ainsi l'esprit de l’avis confirme pleinement ce que sa lettre
exprime : la continuité du Mandat et des obligations internationales
incombant, à ce titre, à l’Union sud-africaine.

+
* *

Quel est le sens de cette continuité, de ce maintien ? Est-ce,
sur le point actuellement considéré, une référence à la surveillance
telle qu’elle était appliquée durant l'existence de la Société des
Nations ou bien aux pouvoirs que possédait le Conseil de la Société
des Nations en matière de surveillance que le Conseil ait ou non
exercé tel ou tel de ces pouvoirs ?

Par la demande d’avis à laquelle elle a répondu en 1950, la Cour
n’était pas appelée à se prononcer sur ies pouvoirs du Conseil de la
Société des Nations. À aucun moment l’avis de 1950 ne fait mention
de ces pouvoirs, ne cherche à les déterminer, à en fixer l'étendue, ne
se préoccupe du fait qu'ils ont été ou non exercés par le Conseil.

La considération des pouvoirs dont le Conseil était investi aurait
dû être retenue si la Cour avait admis l'idée de succéssion des
Nations Unies à la Société des Nations, de pouvoirs transférés
d’une organisation à l’autre. La Cour n’a pas ignoré cet aspect
particulier du problème.

La résolution 24 (I) adoptée le 12 février 1946 par l’Assemblée
générale avait prévu le mode selon lequel devrait être examinée
toute demande «tendant à ce que l'Organisation assume les
fonctions ou pouvoirs confiés à la Société des Nations par des
traités, conventions, accords et autres instruments internationaux
de caractère politique ». Ici apparaissait l’idée d’un transfert
éventuel des pouvoirs confiés à la Société des Nations. Mais la
voie tracée par cette résolution n’a pas été suivie. L'Union sud-
africaine n'a présenté à l’Assemblée générale aucune demande
tendant à ce qu'elle assume les «pouvoirs confiés » au Conseil
de la Société des Nations. En conséquence l'avis de 1950 ne se
place pas sur le terrain sur lequel la résolution 24 (I) entendait se
placer. Tout au contraire il constate dans ses motifs que «les fonc-
tions de surveillance de la Société des Nations sur les territoires
sous Mandat non placés sous le nouveau régime de Tutelle n’ont été
ni transférées expressément aux Nations Unies ni assumées expres-

46
66 OPINION DISSIDENTE (AVIS DU I VI 56)

sément par cette Organisation ». L'avis ne s'attache pas à l’idée
de succession, à l’idée de pouvoirs transférés.

La Cour, laissant de côté l’idée de succession, de pouvoirs trans-
férés, s’est attachée aux éléments objectifs de la situation : d’une
part, l'importance d’une surveillance internationale dans le système
des Mandats, d'autre part les dispositions de la Charte des Nations
Unies. C’est en cela que la Cour, dans son avis de 1950, a trouvé
«les raisons décisives » qui l’ont conduite à admettre que « }’Assem-
blée générale est fondée en droit à exercer les fonctions de
surveillance qu’exergait précédemment la Société des Nations ».

A aucun moment la Cour ne s’est attachée à l'étendue des pou-
voirs qu’exercait ou qu’aurait pu exercer le Conseil de la Société des
Nations. Une occasion d’entrer dans un tel examen lui a été offerte
lorsqu'elle a mentionné l'innovation effectuée en 1923 par l’intro-
duction du droit de pétition. Or la Cour ne s’est pas demandé s’il
y avait eu là l’exercice d’un pouvoir appartenant au Conseil de
la Société des Nations ou le résultat d’un accord exprès ou tacite.
Pas plus ici qu'ailleurs l’avis ne cherche à déterminer de quels
pouvoirs le Conseil était investi. Il se borne à constater la situation
existante pour affirmer le maintien du droit de pétition, tout comme
il s'était référé à cette situation en déclarant l’Assemblée générale
fondée à exercer les fonctions de surveillance « qu’exergait précé-
demment la Société des Nations »: qu'elle «exerçait » et non pas
qu’elle était en droit d'exercer ou qu’elle aurait pu exercer.

Cette référence à la situation existante, à l'exercice de la fonction
de surveillance tel que cet exercice a été pratiqué durant l’existence
de la Société des Nations se retrouve quand l’avis — précisant ce
que doit être l'exercice de cette même fonction par l’Assemblée
générale des Nations Unies — énonce, non pas à titre de proposition
nouvelle et isolée, mais comme une conséquence de ce qu'il a dit
antérieurement sur le maintien des obligations de l’Union sud-
africaine et la compétence de l’Assemblée générale: « Le degré de
surveillance à exercer par l’Assemblée générale ne saurait donc
dépasser celui qui a été appliqué sous le régime des Mandats. » « Qui
a été appliqué » est-il dit et non pas : qui aurait pu être appliqué,
ou : qui était applicable. Ces termes se réfèrent à la pratique établie,
qu’elle soit restée en deçà ou passée au-delà des pouvoirs conférés
au Conseil. La pratique établie est le seul critère.

Et c’est ce que confirme implicitement la suite de la phrase,
sinon dans sa lettre du moins dans son esprit. Cette seconde partie
de la phrase introduit dans le domaine de la procédure un élément
de souplesse en énonçant que le degré de surveillance « devrait être
conforme, autant que possible, à la procédure suivie en la matière

47
67 OPINION DISSIDENTE (AVIS DU I VI 56)

par le Conseil de la Société des Nations ». Ainsi l’Assemblée générale
est invitée à se conformer à la procédure antérieurement suivie mais
avec une certaine liberté d'appréciation que dénote J’incidente
«autant que possible ». Cette restriction est utile après que le prin-
cipe a été posé que le degré de surveillance ne doit pas dépasser ce
qu'il était dans la pratique antérieure. Mais si l’on part de l’idée que
l’Assemblée générale a les mêmes pouvoirs que le Conseil de la
Société des Nations, et en admettant que celui-ci ait eu le pouvoir
de modifier la procédure de surveillance, l’Assemblée générale aurait,
de plein droit, le même pouvoir de modification en matière de procé-
dure : dès lors Ia seconde partie de la phrase précitée n’aurait plus
de sens, puisqu'elle prétend apporter à l’Assemblée générale une
liberté que, selon cette interprétation, l’Assemblée aurait déjà. Et

- même, par l’idée de conformité que cette phrase énonce, elle limite-
rait pour l’Assemblée générale une liberté que l'interprétation consi-
dérée reconnaît comme entière.

Cela confirme qu’en parlant de surveillance l’avis a entendu main-
tenir ce qui.était pratiqué et non se référer aux pouvoirs qu'après
coup on arriverait à reconnaître au Conseil, alors qu’il ne les a point
exercés. I] était un peu tard en 1950 et il est encore plus tard
aujourd’hui pour chercher à établir la liste de ces pouvoirs en vue
d'en déduire ceux de l’Assemblée générale.

Maintien du régime antérieur, telle est l’idée qui domine dans la
détermination que fait l’avis de 1950 du statut du Territoire du
Sud-Ouest africain et des obligations de l’Union sud-africaine, spé-
cialement de celle de ces obligations qui touche au point actuelle-
ment considéré : l’obligation de se prêter à l'exercice de la surveil-
lance.

Il résulte du maintien du régime antérieur que les fonctions de
l’Assemblée générale, en qualité d’organe de surveillance, sont limi-
tées à celles que le Conseil de la Société des Nations avait effecti-
vement exercées avant sa disparition. L’Assemblée générale ne peut
introduire aucun moyen de surveillance que le Conseil n’a pas en
fait établi, même s’il eût pu le faire d’après les termes du Pacte et
du Mandat. Un tel nouveau moyen dépasserait «le degré de sur-
veillance qui a été appliqué sous le régime des Mandats ».

Cette stabilisation du régime antérieur s’explique par le fait que
la Cour n’a pu relever aucune décision de le modifier au moment
de la disparition de la Société des Nations. Qu’aucune décision de
ce genre n'ait été prise s’explique parfaitement par l’attente où l’on
se trouvait alors de voir les Puissances mandataires conclure des
Accords de Tutelle, attente à laquelle la Cour fait allusion dans son
avis. Au moment où elle émettait cet avis, la Cour ne tenait pas
cette attente pour sans espoir, car elle jugeait à propos de rappeler
que «le procédé normal pour modifier le statut international

48
68 OPINION DISSIDENTE (AVIS DU I VI 56)

du Territoire est de placer celui-ci sous le Régime de Tutelle ».

+
*. *

Ayant ainsi reconnu que le critère de conformité à l'avis de 1950
se réfère à la pratique antérieure, il faut déterminer ce qu'il en est
de l'audition de pétitionnaires.

L’audition de pétitionnaires n’est pas mentionnée dans l'avis de
1950 qui avait à déterminer quelles sont les obligations de Union
sud-africaine. L'avis a mentionné l’obligation de se prêter à l’exer-
cice de la surveillance: il n’a mentionné ni l’audition de pétition-
naires ni, par suite, aucune obligation de se prêter à une telle
audition. Cela peut donner naissance à la présomption qu’une telle
audition par le Comité du Sud-Ouest africain ne serait pas conforme
à l’avis de 1950. On peut cependant penser qu’une telle présomp-
tion doit être soumise à plus ample examen.

L'avis de 1950 ayant, comme nous l’avons dit, constaté le main-
tien du régime du Mandat pour le Sud-Ouest africain, des obliga-
tions de Puissance mandataire à la charge de l’Union sud-africaine,
de l'obligation pour elle de se prêter à l'exercice de la surveillance
et le maintien du régime de surveillance conformément à la pratique
antérieure, sauf substitution des Nations Unies à la Société des
Nations pour l’exercice de la surveillance, il faut examiner ce qu'il
en était de l’audition de pétitionnaires sous le régime de la Société
des Nations.

La Cour fait ici deux constatations sur lesquelles nous sommes
d'accord. Elle constate en premier que les fonctions du Comité du
Sud-Ouest africain sont analogues à celles de la Commission per-
manente des Mandats instituée par le Conseil de la Société des
Nations conformément à l’article 22 du Pacte: la Cour l'avait
déjà dit dans son avis de 1955 (C.J. J. Recueil 1955, p. 72). La
Cour constate, d’autre part, qu'à aucun moment la Commission
permanente des Mandats n’a accordé d’audiences à des pétition-
naires.

La question de ces audiences avait cependant préoccupé cette
Commission qui, en 1926, avait exprimé l'opinion « que, dans cer-
tains cas, il pourrait apparaître indispensable de permettre aux
pétitionnaires d’être entendus par elle». Elle avait soumis la
question au Conseil de la Société des Nations qui avait estimé qu'il
n'y aurait pas d'avantage à introduire cette innovation (résolution
du 7 mars 1927).

Le rapport sur les conclusions duquel le Conseil de la Société
adopta cette résolution négative énonçait, entre autres choses,
qu’il importait que la Commission eût «à sa disposition tous les

49
69 OPINION DISSIDENTE (AVIS DU I VI 56)

moyens convenables qui lui permettront d'obtenir des renseigne-
ments ». I] plaçait par là la question sur le terrain de ce que l'avis
de 1950 appelle « le degré de surveillance ». Le rapport ajoutait que
«toutefois, il ne serait pas opportun de poursuivre ce but par des
moyens qui risqueraient de modifier le caractère même de la Com-
mission ». Il tempérait, d’ailleurs, la conclusion négative à laquelle
il aboutissait ou cherchait à atténuer les craintes que celle-ci pouvait
faire naître chez certains, en ajoutant : «Si, dans un cas spécial,
les faits montraient qu’il serait impossible d'obtenir ... tous les
renseignements nécessaires, le Conseil pourrait … décider de la
procédure exceptionnelle qui paraîtrait justifiée et nécessaire dans
les circonstances particulières. »

Cette réserve n’a pas été reprise dans la résolution adoptée par le
Conseil de la Société des Nations. Celui-ci prescrivit au Secrétaire
général de transmettre copie du rapport à la Commission des Man-
dats ainsi que copie de la résolution et des réponses des Puissances
mandataires.

Dans l'esprit du rapporteur, la considération du «cas spécial »
qu'il envisageait devait être du ressort du Conseil de la Société des
Nations et il n’y avait pas là matière à prévoir par avance dans « des.
prescriptions générales ». Ce serait donc s'éloigner de la pensée du
rapporteur que de procéder par voie de délégation autorisant le
Comité du Sud-Ouest africain à apprécier les exigences du cas spé-
cial et à déterminer i. procédure exceptionnelle correspondant aux
circonstances particulières de ce cas, ou encore, de la part de l’As-
semblée générale, de procéder par voie de « prescriptions générales »
autorisant plus ou moins largement l'audition de pétitionnaires.
Enfin, on doit remarquer que si ce rapport a été rédigé à propos de
la question de l'audition de pétitionnaires, la « procédure excep-
tionnelle qui paraîtrait justifiée et nécessaire dans les circonstances
particulières » qu’il envisage ne consisterait pas nécessairement en
cette audition et pourrait comporter autre chose.

S'il s'agissait de déterminer quels étaient, dans la pensée du
rapporteur, les pouvoirs du Conseil, une étude plus approfondie
serait sur ce poirt nécessaire. Mais compte tenu de la question posée
à la Cour et du sens que présente, selon nous, l’avis émis par la
Cour en 1950, il nous suffit de constater que ce rapport n’a pas eu
de suite pratique en matière d’audition de pétitionnaires et que la
Commission des Mandats a continué à s'abstenir d’entendre des
pétitionnaires.

50
70 OPINION DISSIDENTE (AVIS DU I VI 56)

*
* *

L’avis de 1950 s’étant référé à la pratique antérieure et la Com-
mission permanente des Mandats n’ayant pas eu recours à l'audition
de pétitionnaires, nous sommes par là conduits à admettre qu’une
telle audition par le Comité du Sud-Ouest africain ne serait pas
conforme à l'avis émis par la Cour en 1950.

Nous sommes arrivés à cette conclusion sans retenir le fait,
constaté par l’Assemblée générale dans la résolution 749 A (VIII),
que l’Union sud-africaine ne se prête pas à l’exercice de la sur-
veillance. La considération de ce fait ne nous a pas paru rentrer
dans l’examen de la question posée à la Cour dans la requête qui
lui a été adressée.

Nous ne méconnaissons pas toutefois que la question de l’audi-
tion de pétitionnaires par le Comité du Sud-Ouest africain pourrait
être placée sur un autre terrain que celui de la conformité de cette
audition à l'avis de 1950. L'Assemblée générale pourrait être
amenée à se demander si le refus, par elle constaté, de l’Union
sud-africaine de se prêter à l’exercice de la surveillance par les
Nations Unies ne l’autorise pas à admettre l'audition de pétition-
naires, dût-elle pour cela se départir de l'avis de 1950 qu'elle a
adopté comme règle de sa conduite. Certaines considérations
d'ordre juridique pourraient prendre place dans l’examen de cette
question : l'importance de la surveillance internationale dans le
régime des Mandats et l'obligation de la Puissance mandataire de
se prêter à l'exercice de la surveillance, l’une et l’autre rappelées
dans l'avis de 1950. Il pourrait être rappelé aussi que, tout en
proposant de ne pas admettre l'audition de pétitionnaires par une
disposition plus ou moins générale, le rapporteur énonçait, en 1927,
devant le Conseil de la Société des Nations que, dans un cas spécial
le Conseil aurait la possibilité « de décider de la procédure excep-
tionnelle qui paraitrait justifiée et nécessaire dans des circonstances
particulières ». Quelle que soit la valeur de telles considérations,
celles-ci n'épuiseraient point la question envisagée : dans l'examen
de celle-ci l'Assemblée générale ne pourrait se dispenser de faire
aussi intervenir des considérations d'ordre politique et d’ordre
pratique qui sont de son ressort propre et non de celui de la Cour.

La question ici envisagée et qui concerne la possibilité pour
l’Assemblée générale d'autoriser l'audition de pétitionnaires, dût-
elle pour cela se départir de l'avis de la Cour, est, tant par son
objet que par les considérations que son examen comporte, diffé-
rente de la question de conformité audit avis. C’est à cette dernière
seule que l’opinion dissidente entend répondre. La réponse qu'elle
lui donne ne saurait préjuger celle que peut comporter, de la part
de l’Assemblée générale, la question toute différente qui vient
d’être mentionnée.

51
71 OPINION DISSIDENTE (AVIS DU I VI 56)

*
* *
Pour les les motifs ci-dessus énoncés, il ne nous est pas possible
de souscrire à l’avis émis aujourd’hui par la Cour.

(Signé) A. BADAWI.
BASDEVANT.
Hsu Mo.
ARMAND-UGON.
Lucio M. MORENO QUINTANA.

Déclaration de M. Badawi, Vice-Président

En signant l'opinion qui précède, je crois devoir ajouter la
considération qui suit.

En fait, la pratique antérieure sous le régime des Mandats en
matière d’audition des pétitionnaires a été telle que l’opinion ci-
dessus le décrit. Toutefois, la décision prise par le Conseil de la Société
des Nations de communiquer à la Commission permanente des

Mandats — avec sa résolution de 1927 suivant laquelle «il n’y
aurait pas d'avantage à modifier la procédure suivie jusqu’à
présent par la Commission dans cette question» — le rapport

sur la base duquel cette résolution a été adoptée ainsi que les
réponses des Puissances mandataires, donnait à ces documents le
caractère d'une note explicative de la résolution du Conseil. Ce
rapport devrait partant, à mon avis, être considéré comme faisant
partie de la résolution.

Ainsi compris, le rapport ouvre pour le Conseil, et aujourd’hui
pour l’Assemblée générale, la possibilité, dans le cas spécial qu’il
vise, de faire procéder à l’audition des pétitionnaires en tant que
«procédure exceptionnelle qui paraîtrait justifiée et nécessaire
dans des circonstances particulières ». La décision portant cette
autorisation serait essentiellement une décision d'espèce et devrait
être prise par l’Assemblée générale elle-même dans chaque cas
qu’elle estime utile d’autoriser cette audition : en d’autres termes,
toute délégation générale des pouvoirs de l’Assemblée générale à
ce sujet à un autre organe devrait être exclue.

(Paraphé) A. B.

52
